— Judgment, Supreme Court, New York County (Harold J. Rothwax, J.), rendered March 20, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Evidence at trial was that defendant asked a passing undercover officer if he wanted to buy some cocaine, and, upon receiving an affirmative response, directed the codefendant, who was standing nearby, to give two vials of crack to the officer. Moments later, the backup team arrested defendant and the codefendant, recovering from the codefendant the buy money and vials of crack. The undercover officer confirmed the identifications in a drive-by.
Viewing the evidence in a light most favorable to the People and giving due deference to the jury’s findings of credibility (People v Allah, 71 NY2d 830), defendant’s guilt was proved beyond a reasonable doubt by legally sufficient evidence (see, People v Lucas, 162 AD2d 273). No relevant evidence having been adduced by defendant to establish an agency defense, the trial court did not err in refusing to submit that defense to the jury. Defendant’s challenges to the prosecutor’s summation were not preserved (People v Rivera, 73 NY2d 941), and we decline to review in the interest of justice.
We have reviewed defendant’s argument that the sentence is excessive and find it to be without merit. Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.